                            IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION



KIM HIGGINS,                                         )
                                                     )
               Plaintiff,                            )
                                                     )      NO. 2:18-cv-00047
               v.                                    )      JURY DEMAND
                                                     )
TRANSTAR INDUSTRIES, INC.                            )      JUDGE CRENSHAW
And DACCO, INC.,                                     )      MAGISTRATE JUDGE BROWN
                                                     )
               Defendants.                           )


                                            ORDER

       A two-hour twenty-minute discovery conference was held in this matter on December 17,

2019. The morning of the conference, the parties submitted a Joint Statement of Issues Concerning

Discovery Disputes along with the discovery requests and responses. A copy of the Joint

Statement will be attached as an Exhibit to this Order. Unfortunately, the requests and responses

are both made without regard to the requirement for proportionality in Rule 26 and the requirement

the Parties cooperate in discovery.     The Interrogatories and Requests for Production were

submitted late in the discovery process and were for the most part not properly limited in time and

were incredibly broad. Both Interrogatories and Requests for Production should be narrowly

tailored to the needs of the case. Unfortunately, the responses totally ignored the requirement of

Rule 33(b)(4) that objections must be stated with specificity. Unfortunately improper questions

and improper objections presented to the Magistrate Judge shortly before discovery is scheduled

to close present a very difficult task and undoubtedly a result that will leave both parties

unsatisfied.
       To the extent any of the responses have not been properly verified, the Defendant will

correct that within fourteen (14) days of the entry of this Order.

       To the extent the Defendant has objected on the grounds of attorney/client privilege or

work product without producing a privilege log to support the withholding of such documents,

those objections are stricken. From a discussion with the Parties it does not appear any material

was in fact withheld because of such a privilege claim.

Addressing the Interrogatories:

       Interrogatory 4 - The Defendants state they have provided the email that listed the

instructions for terminating the Plaintiff. They should beef up their response as to the details of the

Plaintiff’s termination and whether she was escorted from the office when she was terminated.

       Interrogatory 5 - This interrogatory is unnecessarily broad and the response is lacking in

any useful information. The Defendants should provide the name of the individuals who made the

decision to terminate the Plaintiff, briefly describe their job duties, and list their immediate

supervisor.

       Interrogatory 7 – The Defendant should provide any known discussions concerning the

actual decision to terminate the Plaintiff and who participated in the conversations. Unfortunately

this is an interrogatory served late in the discovery process that requests information about

conversations taking place over two (2) years in the past. Nevertheless the Defendant provided no

information whatever other than a boilerplate objection. The Defendant should provide an answer

which identifies any known conversations concerning the termination of the Plaintiff along with

any written record memorializing such discussions or termination decisions. To the extent the

company is not aware of any such conversations the should so state. The company has noted at

least two of the individuals involved with the termination of the Plaintiff are no longer with the
company. Apparently Plaintiff’s Counsel has been in contact with them and may in fact now have

better access to any conversations they may have had with the Plaintiff then the Defendants.

        Interrogatory 8 – Will be limited to the time period May 2, 2017 through August 25, 2017.

        Interrogatory 10 – After discussion, this interrogatory is construed as asking if the

Defendant contends had the Plaintiff properly applied for FMLA on August 25, 2017 would she

have been qualified for it.

        Interrogatory 11 – Requests detailed information for the alleged reasons the Plaintiff was

terminated.

        The Defendant advises there were no formal studies and due to the passage of time there

is no formal documentation. Nevertheless the Defendants made a decision to eliminate the position

because of costs. To the extent the Defendants do not have documents they should so state. The

current answer that “see the documents being produced herewith” does not answer the question of

whether there are other documents. If there are no such documents, the Defendants should clearly

state that.

        Interrogatory 13 – This interrogatory requests information about each and every position

that was eliminated or changed in the Cookeville, Tennessee facility from January 2016 to date

and requests that production of all job descriptions and job announcements posted for the same

time frame. Unfortunately the time spam is excessive and the request is not limited to the

Cookeville factory or to any particular type of jobs. The Plaintiff contends there were job postings

at or about the time the Plaintiff was terminated which were removed. The Defendant will produce

job descriptions ,whether by the Union or the company, whether by physical posting or an on-line

posting for the period January 1, 2017 through December 31, 2017 which were in anyway similar

to the job actually performed by the Plaintiff.
       Interrogatory 22 – This interrogatory requests the name and job title for individuals who

performed duties at the Cookeville, Tennessee plant that were one of the Plaintiff’s duties from

January 1, 2016 to present. This response will be limited to the period of time from January 1,

2017 to February 28, 2018.

       Interrogatory 23 – Requests any documents requested or referred to in any of the Plaintiff’s

Discovery requests that have been erased, lost or destroyed and if so to describe such documents

and explain how the documents were erased, lost or destroyed.

       The Defendant responds that two (2) of the key players Wallace and Hoctor separated from

the Defendants employment prior to their notice of this litigation and their e-mails were deleted

shortly after separation.

       The Defendants must produce a copy of their retention and destruction policy and they

need to ensure they have conducted an appropriate search for any relevant e-mails from these

individuals or other individuals for documents have not been deleted and state to the extent

possible what documents have been deleted due to an established policy.

       The Plaintiff is of course free to take the deposition of the two terminated individuals to

see if they have any retained copies of their own and they are certainly free to testify as to their

recollection of any relevant conversation they had concerning the Plaintiff’s termination.

       To the extent the Plaintiff has a spoliation issue, that should be filed separate from this

discovery dispute..

       Turning now to the Request for Production of Documents:

       Request for Production 1 - Produce all documents relating to any allegations in the

Complaint. This is a prime example of an incredibly broad request which is not properly tailored

to the needs of the case. Unfortunately in addition to a boilerplate objection the Defendant throws
in an attorney/client work product privilege without filing any sort of a log and states “see the

documents being produced herewith” with no indication of what if anything, has been withheld.

Frankly this leaves the undersigned confused as to what the question is and what the objection is

and what documents have been or not been produced.

       The Defendant has stated nothing was withheld for attorney/client or work product doctrine

and they have produced the Defendants personnel, workman comp files, etc. and they are unaware

of any relevant documents they have been withheld. At this point, this will have to suffice.

       Request for Production 3 – Requests copies of the Plaintiffs employment and personnel

files including her medical and workers’ compensation files. The Defendants state they have

produced these files.

       Request for Production 5 – This is a request for all written policies, manuals, memos,

directives, etc. which refer to 13 different broad categories. Such a request is not proportional to

the needs of the case and as written would produce an incredible amount of irrelevant material at

significant expense to the Defendant. The Defendant has responded it has produced the employee

handbook, medical files, workers’ compensation files and they Plaintiffs employment records.

       At this point, the undersigned is not willing to rewrite this request for the Plaintiff.

       Request for Production 6 – Is a request for all documents that refer or relate to Plaintiff

from the time of Plaintiff’s employment with the Defendant to the present. Again this is an

incredibly broad request to which the Defendant has provided an ambiguous answer citing

attorney/client privilege or work product and stating that it has provided documents relating to the

Plaintiff’s separation and use of leave in 2017. The Plaintiff is willing to restrict this request to

August 2017 to February 2018.
       The Defendant will answer this question to the extent there is such materials relating to the

Plaintiff’s employment and termination. The Defendant contends in essence it has produced

relevant documents and they are held to that statement.

       Request for Production 7 – Essentially repeats earlier requests for any and all documents

related to the Plaintiff’s termination. The Defendants state they have produced all such documents

in their custody or control and they are held to that statement. Should it appear they have failed to

turn over this requested material they will be in deep trouble with the Court and may have sanctions

imposed.

       Request for Production 9 – This again is a very broad request that is asking in a different

for previous requests. The Defendants states it has produced the relevant documents and it is

bound by its answer. Should it appear relevant documents have been withheld through an

incomplete search or otherwise the Defendant again may be in deep trouble and subject to

sanctions. Given they recited statements of the Defendant’s local HR people, counsel might be

well advised to ensure in fact complete searches were done.

       Request for Production 11 – Is a similar broad request and the undersigned will decline to

rewrite it or require an answer beyond what is already been required.

       Request for Production 15 – Is a request for communications between the Defendant and

the Plaintiff. The Defendant’s again imposed an attorney/client work product privilege. That

privilege is struck and the Defendant’s have advised there are no such items that have not been

produced that are relative to the Plaintiff’s claim. The request itself did not impose a time limit or

relevancy limitation. Clearly we are talking about communication at or about the time of the

Plaintiffs termination which are relevant to her claims. The Defendants stand by their statement

they produced the relevant documents. The Defendants certainly cannot at trial produce any
documents they have not properly disclosed to the Plaintiff in either their initial disclosures or in

the various requests and interrogatories that have been propounded by the plaintiff.

       Request for Production 16 – Deals with the Plaintiffs work related injury. The Defendants

state they have produced all relevant documents and are not withholding any documents despite

the Plaintiffs claim there is a screenshot referring to reports that might have been available to

management. The Defendants need to supplement their answer to state they have not withheld

any relevant documents concerning the Plaintiffs work related injuries in view of the screen shot.

       Request for Production 17 – Requests materials which touch upon the Plaintiffs

termination.

       As before, the attorney/client work privilege objection is struck. The Defendants have

stated they have produced the relevant documents after an appropriate search and they are bound

by this statement. The request for “any and all other matters that are subject to complaint” is too

broad to be responded to. Materials which reflect or touch upon the Plaintiffs termination from

employment is sufficiently specific.

       The Parties need to ensure they can properly communicate with each other about discovery

matters. It is the undersigns understanding the Parties are undertaking heavy discovery this month.

They are encouraged to consider the possibility of ADR when they finish this discovery since

dispositive motions are due January 27, 2020.

       Following the long Call on December 17, 2019 the parties today December 20, 2019 called

about a further problem with a 30(b)(6) deposition. The defendant contends it is not possible to

prepare a witness in the time remaining in the scheduling order (December 31, 2019) Given the

rulings on the previous discovery issues above the time to complete the 30(b)(6) witness is

extended to Jan. 15, 2020.
       To the extent additional time is needed the parties will need to file a motion for a new trial

date with full justification to Chief Judge Crenshaw.

       SO, ORDERED.


                                      /s/ Joe B. Brown______________
                                      Joe B. Brown
                                      United States Magistrate Judge
